Citation Nr: 0733756	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy of the hands, secondary to diabetes mellitus type 
II.

4.  Entitlement to service connection for peripheral 
neuropathy of the feet, secondary to diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for PTSD 
at 30 percent disabling effective October 31, 2003.  

In a letter dated February 14, 2006, the veteran filed a 
notice of disagreement (NOD) with a May 2005 rating decision 
denying service connection for hypertension and peripheral 
neuropathy of the hands and feet claimed as secondary to 
diabetes mellitus type II.  Therefore, these claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: anxious and dysphoric affect; depression; 
hypervigilance; isolation; flashbacks; sleep disturbances; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term 
memory; disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work relationships, 
with Global Assessment of Functioning (GAF) scores of 45 and 
51.

2.  There is no medical evidence of occupational and social 
impairment , with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent initial disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters, dated in February 2004 and 
January 2005, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
appellant of what evidence was needed to establish an 
increased rating, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher disability rating was granted on appeal.  Since the 
veteran's initial ratings claim for PTSD is being granted, 
the RO will assign an effective date at the time the Board's 
decision is implemented.  Significantly, the veteran retains 
the right to appeal any effective dates assigned by the RO.  

The Board finds that the evidence of record -- service 
medical records, VA treatment records, VA examination report, 
and lay statements -- is adequate for determining whether the 
criteria for an initial rating in excess of 30 percent for 
PTSD have been met.  In June 2004, the veteran was evaluated 
by a VA specialist for his PTSD.  Further, the veteran's VA 
outpatient treatment records from the Tuscaloosa VA Medical 
Center (VAMC) are contained in the claims file.  Given the 
above, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue addressed in this decision and that VA 
has satisfied, to the extent possible, the duty to assist.  
It follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006).  
Because the present appeal arises from an initial rating 
decision, which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Currently, the veteran's PTSD is rated as 30 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In a VA examination report and VA treatment record, the 
veteran has been assigned GAF scores of 45 and 51.  The Court 
has held that GAF scores reflect the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A 
score of 41 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In June 2004, the veteran underwent a VA PTSD examination, 
where he reported no real social relationships, activities, 
and leisure pursuits.  He denied any suicide attempts or 
homicidal ideation.  The veteran also reported having missed 
some work due to PTSD, but recently he missed work due to 
other medical conditions.  Upon mental examination, the 
veteran was alert and oriented to time, place, person, and 
situation.  His thought content and processes were within 
normal limits with no delusions or hallucinations.  His eye 
contact was good and he did not exhibit any inappropriate 
behavior.  He also denied any suicidal or homicidal ideation, 
plan, or intent.  He was able t o maintain minimal personal 
hygiene and other basic activities of daily living.  However, 
his short-term memory and concentration were impaired.  His 
speech was slow and mood was depressed.  The veteran suffered 
from chronic sleep impairment.  The VA examiner further found 
that the veteran's impulse control was impaired.  The veteran 
was diagnosed with chronic and moderate PTSD and was assigned 
a GAF score of 51.  

The veteran's most recent PTSD assessment is contained in a 
VA outpatient treatment note dated in January 2005.  The 
veteran reported flashbacks and hypervigilance and had 
difficulty sleeping.  Upon examination, the veteran's speech 
was normal, but his affect was anxious, tense, and dysphoric.  
His thought process was linear with no abnormality in 
abstract thought.  There was no evidence of significant 
cognitive dysfunction, however, the veteran had complained of 
difficulties with short-term memory and concentration.  The 
veteran's spouse reported that the veteran's symptoms 
worsened since the war in Afghanistan and Iraq.  The VA 
psychiatrist assigned a GAF score of 45 based on the above 
symptoms, noting that the veteran's estimated highest GAF in 
the past year was 55.

Resolving the doubt in the veteran's favor, a review of the 
evidence reveals that overall, the degree of social and 
occupational impairment caused by the veteran's PTSD symptoms 
approximates the criteria for a 50 percent rating.  Although 
the veteran's GAF score varied between the June 2004 VA 
examination and the January 2005 VA treatment record, the 
Board finds that the veteran's symptoms remained the same.  
Further, the January 2005 VA psychiatrist estimated that the 
veteran's highest GAF for the past year was 55, which 
encompasses his VA examination result.  The medical evidence 
shows that the veteran's PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: anxious and dysphoric 
affect; depression; hypervigilance; isolation; flashbacks; 
sleep disturbances; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term memory; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  Given the above analysis and evidence, the 
Board concludes that the veteran's PTSD more closely 
approximates a 50 percent disability rating.  38 C.F.R. 
§ 4.7.  

However, the preponderance of the evidence is against 
entitlement to a 70 percent schedular rating.  The evidence 
of record, reported above, does not show occupational and 
social impairment , with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships.  
Psychiatric examinations primarily show that the veteran was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior or have 
suicidal or homicidal ideations.  Therefore, the Board 
concludes that the veteran's PTSD does not meet the criteria 
for a 70 percent schedular evaluation.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 50 percent rating at any time during the period 
of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although the veteran is currently 
unemployed, he has reported that his unemployment is due to 
his back and feet disabilities.  The Board notes that the 
assignment of a 50 percent disability rating appropriately 
addresses any occupational impairment due to the veteran's 
PTSD.  Further, there is no competent evidence that the 
veteran's service-connected PTSD has resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell, 
supra; Shipwash, supra.  


ORDER

An initial disability rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

As noted above, in a February 2006 letter, the appellant 
filed an NOD with regard to the denial of claims for service 
connection for hypertension and peripheral neuropathy of the 
hands and feet claimed as secondary to service-connected 
diabetes mellitus type II, in a May 2005 rating decision.  As 
such it requires the issuance of an SOC.  Manlincon, 12 Vet. 
App. at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002).  Therefore, this case must be remanded for a separate 
SOC on such issues.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case as to the issues of entitlement for 
service connection for hypertension and 
peripheral neuropathy of the hands and 
feet claimed as secondary to service-
connected diabetes mellitus type II.  The 
appellant should be apprised of his right 
to submit a substantive appeal in order 
to have his claims reviewed by the Board.  
The VA should allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


